Citation Nr: 1417797	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  07-06 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for anxiety disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder other than anxiety disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1960 to October 1963, from July 1964 to September 1966, and from December 1990 to April 1991.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  This appeal was remanded by the Board in July 2011, and again in April 2013 for additional development.

The Veteran has a current diagnosis of major depressive disorder in addition to his current diagnosis of anxiety disorder, not otherwise specified (NOS).  Further, the Veteran asserts that he has PTSD related to his active duty service.  As the record is currently insufficient to adjudicate whether any claimed disorder other than anxiety disorder is related to service, the Board has bifurcated the issue on appeal, and the claim for service connection for an acquired psychiatric disorder other than anxiety disorder NOS is addressed in the Remand section of this decision.

The Veteran requested a hearing on his February 2007 substantive appeal.  In July 2010, he withdrew his hearing request.  38 C.F.R. § 20.704(e) (2013).

The issue of entitlement to service connection for an acquired psychiatric disorder other than anxiety disorder, to include PTSD and major depressive disorder, is addressed in the Remand portion of the decision below and is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The evidence establishes that the Veteran's anxiety disorder, NOS, is etiologically related to his active duty service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for anxiety disorder, NOS, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  With regard to the issue being adjudicated, the Board is granting the claim for service connection.  Thus the claim is substantiated, and there are no further VCAA duties.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

The Veteran was diagnosed with anxiety disorder NOS at the time of his May 2013 VA psychiatric examination.  The examiner opined that anxiety disorder NOS was "a[t] least as likely as not the result of his military service," determining that the Veteran "felt that the issue of mind control," as derived from a debriefing at the conclusion of his overseas service, "made it difficult [for him] to trust people."  At his examination, the Veteran presented "a picture of a man immobilized by fear linked to his debriefing by an interrogator when he was a very young and easily influenced airman."  

There is no evidence to contradict the Veteran's statement that he underwent a debriefing following his time in the Air Force.  (The Board makes no findings at this time concerning the occurrence or the severity of in-service "stressors" for purposes of whether the Veteran has a valid PTSD diagnosis; that issue is being remanded, and the Board will address the validity of any stressors following the full development of the claim.  See 38 C.F.R. § 3.304(f) (2013); Cohen v. Brown, 10 Vet. App. 128, 139 (1997)).  That event, therefore, qualifies as an in-service event, to which the examiner's May 2013 opinion has adequately related the current anxiety disorder diagnosis.  

As such, with respect to anxiety disorder NOS, the May 2013 examination report provides all of the evidence necessary for the Veteran to meet the three requirements for service connection - (1) the existence of a present disability; (2) in-service event or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Holton, 557 F.3d at 1366.  Service connection, therefore, is warranted.


ORDER

Entitlement to service connection for anxiety disorder NOS is granted.


REMAND

Concerning the claim for service connection for an acquired psychiatric disorder other than anxiety disorder NOS, to include PTSD and depression, the Board finds that further development is necessary prior to the adjudication of the claim.  

Previously, in July 2011, the Board remanded the matter for development of the Veteran's claimed stressors, to include the submission of the identified stressors to the Joint Services Records Research Center (JSRRC).  Although RO/AMC fully complied with those remand instructions, and obtained a JSRRC memorandum indicating that the claimed stressors were unverifiable, the Veteran has subsequently presented new evidence that must be considered for stressor development.  In remanding this matter for further development, the Board acknowledges the credibility questions that have arisen due to the changes in the Veteran's story, but nevertheless has determined that the claimed stressor must be developed prior to adjudication.  

The Veteran's service personnel records indicate that he was stationed in Taipei, Taiwan from August 1962 until October 1963.  Although that evidence has been of record in the claims file for years, the Veteran, for the first time, "clarified" at the May 2013 VA examination that, while stationed in Taiwan, he "went with intel interrogators on (2 offshore islands) Quemoy and Matsu between the Rep[ublic] of China [and] Formosa as there were refugees fleeing China to Formosa."  The examiner noted that the magazine American Diplomacy "did report that 'Chinese shore batteries shelled both islands relentlessly during the 1950s and '60s.'"  

The Board acknowledges the July 2010 amendment of 38 C.F.R. § 3.304(f)(3), which eliminated of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  While under such circumstances there is no requirement that such stressors must be corroborated, there is sufficient evidence of record to require further development before conceding that the Veteran was ever in a location that suffered bombing by the Chinese (including the Veteran's prior statements (see, e.g., January 2012 statement) that his stressors occurred in Vietnam, assertions for which a JSRRC report has found no supporting evidence).  

The Board finds that the Veteran's contentions, when considered with his service personnel records, warrant development to determine whether his claimed stressor actually occurred; therefore, further development is necessary on remand.

The May 2013 examiner determined that the Veteran's presence on islands that were being mortared met Criterion A for PTSD, and was related to his fear of hostile military or terrorist activity.  The examiner questioned the Veteran's credibility with regard to this report, however, and also determined that any possible PTSD symptomatology was not related to the bombings, but was rather related to his debriefing at the conclusion of his active duty.  The examiner explained that the debriefing was an insufficient stressor for PTSD purposes.  

The examiner's conclusions are unclear, however, in that the examiner specifically stated that the stressor related to the bombings was, as noted above, "related to his fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3).  

On remand, if the RO/AMC is able to confirm the claimed stressor related to bombings on the islands of Quemoy and/or Matsu, it should return the May 2013 examination report to the examiner who produced it for an addendum clarifying whether the Veteran has a valid current diagnosis of PTSD related to his active duty service.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should take appropriate steps to contact the Veteran and clarify the specific details of his overseas service in the 1960s, to include is actual location during that service.  

2.  The RO/AMC, after waiting an appropriate time period for the Veteran to respond, should prepare a summary of his claimed stressors.  The RO/AMC should forward the summary to the JSRRC in order to attempt to verify the events.

3.  Following the above, the RO/AMC must make a specific determination, based upon the complete record, with respect to whether the Veteran was exposed to a stressor(s) in service, and if so, what was the nature of the specific stressor(s).

4.  If the RO/AMC determines that the Veteran was exposed to a stressor in service, then it should return the claims file to the examiner who performed the July 2013 psychiatric examination.  The examiner is to review the claims file, this remand, and any relevant evidence in the Virtual VA paperless records system.  

The examiner is then to clarify her opinion concerning (1) whether the Veteran has a valid current diagnosis of PTSD, and, if so, (2) whether it is at least as likely as not (a 50 percent probability or greater) that any PTSD diagnosis is etiologically related to (a) any confirmed stressors, or (b) the Veteran's fear of hostile military or terrorist activity.

All opinions that the examiner provides must be fully supported by a clear rationale.  If the examiner is unable to provide any requested opinion without resorting to speculation, she should indicate why such a response would be speculative. 

If the July 2013 examiner is no longer available, a similarly qualified mental health professional must provide the requested opinions.  The Veteran is not to be required to report for a new examination unless a mental health professional determines it necessary to provide a current diagnosis and etiology of any psychiatric disability. 

5.  The RO/AMC must ensure that the ensuing report is fully compliant with this remand.  If it is deficient in any manner, the RO/AMC must take immediate corrective action.

6.  Following any additional indicated development, the case should be reviewed on the basis of the additional evidence.  All applicable laws, regulations, and theories of entitlement should also be considered.  If any benefit sought on appeal remains denied, the appellant and his representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


